

	

		II

		109th CONGRESS

		2d Session

		S. 2439

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Reid introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Energy Employees Occupational Illness

		  Compensation Program Act of 2000 to provide for certain nuclear weapons program

		  workers to be included in the Special Exposure Cohort under the compensation

		  program established by that Act.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Nevada Test Site Veterans’

			 Compensation Act of 2006.

		2.Findings

			(a)Congress makes

			 the following findings:

				(1)Employees working

			 on Cold War-era nuclear weapons programs were employed in facilities owned by

			 the Federal Government and the private sector producing and testing nuclear

			 weapons and engaging in related atomic energy defense activities for the

			 national defense beginning in the 1940s.

				(2)These Cold War

			 atomic energy veterans helped to build and test the nuclear arsenal that served

			 as a deterrent during the Cold War, sacrificing their personal health and

			 well-being in service of their country.

				(3)During the Cold

			 War, many of these workers were exposed to radiation and placed in harm's way

			 by the Department of Energy and contractors, subcontractors, and vendors of the

			 Department without their knowledge and consent, without adequate radiation

			 monitoring, and without necessary protections from internal or external

			 occupational radiation exposure.

				(4)The Energy

			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384

			 et seq.) (in this section referred to as EEOICPA) was enacted to

			 ensure fairness and equity for the men and women who, during the past 60 years,

			 performed duties uniquely related to the nuclear weapons production and testing

			 programs of the Department of Energy, its predecessor agencies, and contractors

			 by establishing a program that would provide timely, uniform, and adequate

			 compensation for beryllium- and radiation-related health conditions.

				(5)Research by the

			 Department of Energy, the National Institute for Occupational Safety and Health

			 (NIOSH), NIOSH contractors, the President's Advisory Board on Radiation and

			 Worker Health, and congressional committees indicates that at certain nuclear

			 weapons facilities—

					(A)workers were not

			 adequately monitored for internal or external exposure to ionizing radiation;

			 and

					(B)records were not

			 maintained, are not reliable, are incomplete, or fail to indicate the

			 radioactive isotopes to which workers were exposed.

					(6)Due to the

			 inequities posed by the factors described above and the resulting harm to the

			 workers, Congress designated classes of atomic weapons employees at the

			 Paducah, Kentucky, Portsmouth, Ohio, Oak Ridge K–25, Tennessee, and the

			 Amchitka Island, Alaska, sites as members of the Special Exposure Cohort under

			 EEOICPA.

				(7)The contribution

			 of the State of Nevada to the security of the United States throughout the Cold

			 War and since has been unparalleled.

				(8)In 1950,

			 President Harry S Truman designated what would later be called the Nevada Test

			 Site as the country’s nuclear proving grounds and, a month later, the first

			 atmospheric test at the Nevada Test Site was detonated.

				(9)The United States

			 conducted 100 above-ground and 828 underground nuclear tests at the Nevada Test

			 Site from 1951 to 1992.

				(10)Out of the 1,054

			 nuclear tests conducted in the United States, 928, or 88 percent, were

			 conducted at the Nevada Test Site.

				(11)The Nevada Test

			 Site has served, and continues to serve, as the premier research, testing, and

			 development site for our nuclear defense capabilities.

				(12)The Nevada Test

			 Site and its workers are an essential and irreplaceable part of our nation’s

			 defense capabilities.

				(13)It has become

			 evident that it is not feasible to estimate with sufficient accuracy in a

			 timely manner the radiation dose received by employees at the Department of

			 Energy facility at the Nevada Test Site for many reasons, including the

			 following:

					(A)The NIOSH

			 Technical Basis Document, the threshold document for radiation dose

			 reconstruction under EEOICPA, has incomplete radionuclide lists.

					(B)NIOSH has not

			 demonstrated that it can estimate dose from exposure to large, nonrespirable

			 hot particles.

					(C)There are

			 significant gaps in environmental measurement and exposure data.

					(D)Resuspension

			 doses are seriously underestimated.

					(E)NIOSH has not

			 been able to estimate accurately exposures to bomb assembly workers and radon

			 levels.

					(F)NIOSH has not

			 demonstrated that it can accurately sample tritiated water vapor.

					(G)External dose

			 records lack integrity.

					(H)There are no beta

			 dose data until 1966.

					(I)There are no

			 neutron dose data until 1966 and only partial data after such date.

					(J)There are no

			 internal dose data until late 1955 or 1956, and limited data until well into

			 the 1960s.

					(K)NIOSH has ignored

			 exposure from more than a dozen underground tests that vented, including

			 Bianca, Des Moines, Baneberry, Camphor, Diagonal Line, Riola, Agrini, Midas

			 Myth, Misty Rain, and Mighty Oak.

					(L)Instead of

			 monitoring individuals, groups were monitored, resulting in unreliable

			 personnel monitoring.

					(14)Amchitka Island,

			 where only 3 underground nuclear tests were conducted, has been designated a

			 Special Exposure Cohort under EEOICPA.

				(15)Some Nevada Test

			 Site workers, despite having worked with significant amounts of radioactive

			 materials and having known exposures leading to serious health effects, have

			 been denied compensation under EEOICPA as a result of flawed calculations based

			 on records that are incomplete, in error, or based on faulty assumptions and

			 incorrect models.

				3.Inclusion of

			 certain nuclear weapons program workers in special exposure cohort under energy

			 employees occupational illness compensation program

			(a)In

			 generalSection 3621(14) of

			 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42

			 U.S.C. 7384l(14)) is amended—

				(1)by redesignating subparagraph (C) as

			 subparagraph (D); and

				(2)by inserting after subparagraph (B) the

			 following new subparagraph:

					

						(C)The employee was

				so employed at the Nevada Test Site or other similar sites located in Nevada

				during the period beginning on January 1, 1950, and ending on December 31,

				1993, and, during such employment—

							(i)was present

				during an atmospheric or underground nuclear test or performed drillbacks,

				re-entry, or clean-up work following such a test (without regard to the

				duration of employment);

							(ii)was present

				during an episodic event involving radiation releases (without regard to the

				duration of employment); or

							(iii)was employed at

				the Nevada Test Site for a number of work days aggregating at least 250 work

				days and was employed in a job activity that—

								(I)was monitored

				through the use of dosimetry badges or bioassays for exposure to ionizing

				radiation; or

								(II)worked in a job

				activity that is or was, comparable to a job that is, was, or should have been

				monitored for exposure to ionizing radiation through the use of dosimetry

				badges or

				bioassay.

								.

				(b)Deadline for

			 claims adjudicationClaims for compensation under section

			 3621(14)(C) of the Energy Employees Occupational Illness Compensation Program

			 Act of 2000, as added by subsection (a), shall be adjudicated and a final

			 decision issued—

				(1)in the case of

			 claims pending as of the date of the enactment of this Act, not later than 30

			 days after such date; and

				(2)in the case of

			 claims filed after the date of the enactment of this Act, not later than 30

			 days after the date of such filing.

				

